Citation Nr: 0306442	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  01-01 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residual scar of a shell fragment wound of the left shoulder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed an evaluation of 10 
percent.

While the veteran has withdrawn his appeal as to this issue, 
he has indicated that he wants continued RO consideration of 
service connection issues he reportedly has raised.  He has 
also requested a personal appearance at the RO on these 
issues.  This matter is directed to the RO's attention.


FINDING OF FACT

The veteran has withdrawn his appeal from the December 2000 
denial of an increased rating for the residual scar from a 
shell fragment wound of the left shoulder.


CONCLUSION OF LAW

The veteran having withdrawn his appeal from the denial of an 
evaluation in excess of 10 percent for scar, left shoulder, 
residuals of shell fragment wound, there are no remaining 
allegations of error of fact or law for appellate 
consideration. 38 U.S.C.A. § 7105(d)(5) (West 2002); 38 
C.F.R. § 20.204(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal from the December 2000 denial 
of an evaluation in excess of 10 percent for scar, left 
shoulder, residuals of shell fragment wound.  In a January 
2003 statement, the veteran informed VA that he wished to 
withdraw that appeal.  An appeal may be withdrawn in writing 
at any time before a decision is rendered by the Board.  See 
38 C.F.R. § 20.204 (2002).  Once the veteran withdrew this 
issue from his appeal, there remained no allegations of 
errors of fact or law for appellate consideration, and this 
issue is, therefore, not before the Board. 38 U.S.C.A. § 
7105(d)(5) (West 2002).


ORDER

The appeal from the denial of an evaluation in excess of 10 
percent for the residual scar of the left shoulder from a 
shell fragment wound, having been withdrawn, the appeal is 
dismissed.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

